OPINION OP THE COURT BY
HARTWELL, C.J.
The question submitted is whether fifty $1000 bonds numbered Y1 to 120, secured by a trust deed of the Raymond ranch property, bought of the defendants Raymond and his wife by Genevieve Dowsett Dunbar, can be exchanged by the administrator for fifty $1000 bonds of the same date with the others and secured by the same trust deed, the only difference being that they are numbered 1 to 50 and being of the first series of Y0 bonds, under the conditions of the deed, might become payable at an earlier date and are, in the opinion of the administrator, more valuable for that reason. The administrator claims that the bonds were bought under circumstances which would justify a court of equity in setting aside the sale. Mr. and Mrs. .Raymond agree to the exchange without suit but the Waterhouse Trust Company, which holds the bonds as collateral security of the decedent/s note for their purchase money, declines to accept the bonds in exchange because of its doubt of the administrator’s authority to exchange.
Kinney £ Marx for administrator.
A. Ct. M. Robertson, for ,T. TT. and Mrs. Raymond.
Castle £ Withinglon for Waterhouse Trust Companv.
At tbe close of tbe argument of counsel for that company tbe court, without calling for further argument, decided tbe question from tbe bench affirming tbe administrator’s power to exchange tbe bonds. It was its duty to secure for tbe estate the benefit of the agreement which resulted in a sale and to obtain in place of tbe securities wrongfully issued — whether by mistake or otherwise does not appear and is immaterial— those which rightfully would hare come to the decedent. The title of the administrator’s transferee, and consequently of its assign, is as good when the exchange is made without a decree as when made pursuant to a decree which would not purport to authorize the administrator but would require the defendants to act, ordering the vendors to make good with the vendee’s administrator their agreement with the vendee by substituting for the later numbered securities those of earlier numbers. The holder of a security, if a party to a suit for specific performance, could make no valid claim against a decree to rectify the agreement of purchase unless its security would be impaired in value, for it would take; a good title. See Armitage v. Metcalf, 1 Ch. Cas. p. 14.